               IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION


JAMES DANIEL GLENN WALTON                                             PLAINTIFF
ADC #553219

v.                         No: 4:20-cv-00108 JM-PSH


RAYMOND OLENDER, et al.                                            DEFENDANTS


                                  JUDGMENT

      Pursuant to the order filed this date, judgment is entered dismissing this case

without prejudice.

      DATED this 27th day of March, 2020.




                                      ________________________________
                                      UNITED STATES DISTRICT JUDGE
